DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim1-5, 7-10, 12-17 of prior U.S. Patent No. 9,828,552. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 14 of U.S. Patent No. 9,828,552. Although the claims at issue are not identical, they are not patentably distinct from each other because in the method as claimed in claim 14, of the ‘552 the only difference between the instant application and that of the ‘552 application is that in the instant application,  applicant has claimed that the non-petroleum feed is comprises of pyrolysis oil and the pyrolysis oil is derived from at least one of cellulosic biomass materials and coal.  In the ‘552 application the only difference is that there is no dependent claim from claim 14 which specifically recites the feed as claimed, the patent does teach in claims 1-8 the method and does teach that the non-petroleum feed is comprised of pyrolysis oil derived from biomass material and coal and the feed has been generically taught and would have been obvious to one having ordinary skill in the art from reading the ‘552 patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,961,463 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the ‘463 patent claim a method of hydroprocessing comprising a non-petroleum feed wherein the method comprises (a) introducing a non-petroleum feed containing be treated along with a diluent and hydrogen into a first reaction zone containing a hydroprocessing catalyst, the amount of diluent combined with the non-petroleum feed being selected to at least one of (A) dissolve a preselected amount of hydrogen in the combined non- petroleum/diluent feed; (B) maintain the temperature within the reactor below a preselected temperature; and (C) adjust the capacity of the liquid phase to dissolve or carry water hydrogen; (b) allowing the feed and hydrogen to react in a liquid phase within the first reaction zone to produce reaction products, at least one of the reaction products being water; (c) removing the reaction products from the first reaction zone; (d) separating water from the removed reaction products as an aqueous phase to provide a separated reaction product that is free from the separated water; and (e) introducing at least a portion of the separated reaction product as a feed along with hydrogen into a second reaction zone containing a hydroprocessing catalyst; and (f) allowing the separated reaction product feed and hydrogen to react in a liquid phase within the second reaction zone to produce a second-reaction-zone reaction product.  The difference between the instant invention and that of the ‘463 application is that the oxygen content has not been specifically claimed.  With respect to the oxygen content of the non-petroleum feed, the pyrolysis oil which is derived from either animal oil or cellulosic biomass or coal can be controlled in the pyrolysis process for deriving the oil and to provide a non-petroleum feed with a specific oxygen content which improves hydroprocessing would have been obvious to one having ordinary skill in the art familiar with hydroprocessing.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,487,268. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the ‘268 patent claim a method of hydroprocessing comprising: (a) introducing a non-petroleum feed containing from about 10% or more oxygen by weight to be treated along with a diluent and hydrogen into a first reaction zone containing a hydroprocessing catalyst, the amount of diluent combined with the non-petroleum feed being selected to at least one of (A) dissolve a preselected amount of hydrogen in the combined non- petroleum/diluent feed; (B) maintain the temperature within the reactor below a preselected temperature; and (C) adjust the capacity of the liquid phase to dissolve or carry water hydrogen; (b) allowing the feed and hydrogen to react in a liquid phase within the first reaction zone to produce reaction products, at least one of the reaction products being water; (c) removing the reaction products from the first reaction zone; (d) separating water from the removed reaction products as an aqueous phase to provide a separated reaction product that is free from the separated water; and (e) introducing at least a portion of the separated reaction product as a feed along with hydrogen into a second reaction zone containing a hydroprocessing catalyst; and (f) allowing the separated reaction product feed and hydrogen to react in a liquid phase within the second reaction zone to produce a second-reaction-zone reaction product.  However, in the ‘268 patent claim recites that the non-petroleum feed is at least one vegetable oil and animal oil.  The vegetable oil and animal oil is generically a biomaterial or generically considered to be biomass material, and the vegetable oil can read on cellulosic biomass, the vegetable oil and animal oil in the ‘268 is a pyrolysis oil or has been made through a thermolytic or pyrolytic process and such the oxygen content as well as non-petroleum feed is functionally equivalent to the non-petroleum feed which has been broadly claimed in the instant application, the claims are not patentably distinct and to provide a non-petroleum feed which is derived from cellulosic biomass and/or coal would have been obvious to one having ordinary skill in the art and if allowed without a Terminal Disclaimer would result in an improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
Applicant is reminded that Terminal Disclaimers will not correct a statutory double patenting rejection.  Applicant should amend the claims so that the claims are not identical to the ‘552 patent.   If applicant overcomes the Statutory Double Patenting Rejection, Terminal Disclaimers are required for each of applicant’s patents as set forth above, and with the Terminal Disclaimers, upon an update search the application would be in condition for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ackerson et al. teach a method and system for treating renewable feedstocks.  Ackerson et al. ‘577 teach a method of hydroprocessing non-petroleum feedstocks.  Shi teach a method for making diesel with low polyaromatic hydrocarbons.  Cole et al. teach reducing hydrogen consumption in hydrotreating of a biocomponent.  Ramamurthy teach stated hydrocarbon conversion process.  Seachrist et al. teach production of diesel fuel from biorenewable feedstocks.  McCall et al. teach producing fuel from biomass derived pyrolysis oil.  Yao et al. teach a process of converting triglycerides to hydrocarbons.  Ackerson et al. ‘756 and ‘202 teach a control system and method for two phase hydroprocessing.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771